[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant's objection to notice of deposition is overruled. Harlow v. Fitzgerald, 457 U.S. 800 (1982) recognizes "an entitlement not to stand trial or face the other burdens of litigation, conditioned on the resolution of the essentially legal question whether the conduct of which the plaintiff complains violated clearly established law." Mitchell v. Forsyth, 472 U.S. 511, 526 (1984). Where "the plaintiff's complaint adequately alleges the commission of acts that violated clearly established law, the defendant is entitled to summary judgment if discovery fails to uncover evidence sufficient to create a genuine issue as to whether the defendant in fact committed those acts." Id. (Emphasis added). Therefore, the plaintiff is entitled to conduct discovery to overcome the protections arguably afforded by the aforementioned cases.
KATZ, JUDGE